EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2013 BUDGET CALGARY, ALBERTA – DECEMBER 4, 2012 – FOR IMMEDIATE RELEASE In commenting on the Company’s 2013 budget, John Langille, Vice-Chairman, stated, “Canadian Natural’s 2013 capital budget will deliver near term production growth, enable continued development of our long life, low decline asset base and provide unallocated free cash flow.We target to generate approximately $7.6 billion of cash flow and $0.7 billion of free cash flow, further strengthening our financial position.” Steve Laut, President, continued, “Our 2013 budget reflects the strength and breadth of our assets.Our capital program is balanced in allocation to near term growth and longer term growth that will support and drive sustainable free cash flow in 2013 and beyond.We have developed the largest reserve base in our peer group and this provides us options to allocate capital to the highest return projects.This is evident in our ability to grow crude oil and NGL volumes in 2013 by 9% while spending only half our capital budget on projects that add production in 2013.Heavy oil is a significant contributor to the growth in 2013.As new conversion capacity and infrastructure come online in 2013 we expect to benefit from stronger Canadian heavy oil pricing.We continue to execute on our defined plan that will provide value to shareholders over the near, mid and long term.” HIGHLIGHTS OF THE 2013 BUDGET § Canadian Natural’s 2013 capital budget is targeted at $6.9 billion.The 2013 capital budget delivers both near term crude oil and NGLs production growth of approximately 9% and the effective development of the Company’s long life, low decline asset base, which will provide greater and more sustainable free cash flow in 2014 and beyond. § The Company’s 2013 cash flow is targeted to be $7.6 billion at the midpoint, providing approximately $0.7 billion of free cash flow to allocate to dividends, share repurchases, opportunistic acquisitions or debt repayment. § The Company’s balanced asset base, and high working interest and operatorship allows for significant flexibility and efficiency during the capital allocation decision making process.Approximately 53% of 2013 total capital spending will be required to grow production in 2013 and the remaining capital will be allocated toward longer-life, more sustainable assets that will generate significant incremental free cash flow in the future.In addition, approximately $2.9 billion of the 2013 capital budget represents capital flexibility which allows the Company to reallocate capital over the course of 2013. § Canadian Natural has a vast and balanced asset base that contains both near and long term growth potential.The Company’s portfolio contains in excess of 7.5 billion BOE of proved and probable reserves, the largest in its peer group. § Canadian Natural’s ability to allocate its free cash flow in a balanced manner is evident in its return to shareholders. — Over the last decade, the Company has delivered a 21% compound average growth rate (CAGR) in dividends per share. — Since the completion of construction at Horizon in 2008, total dollars returned to shareholders in the form of dividends and share repurchases have grown by a CAGR of 38% through 2012. — To date, share repurchases in 2012 have accumulated to 9,712,700 common shares at a weighted average price of $29.01 per common share. Crude Oil and NGLs § Total crude oil and NGLs production target of 482,000 bbl/d to 513,000 bbl/d represents a midpoint increase of approximately 9% from the midpoint of 2012 guidance. North America – Exploration and Production — Primary heavy crude oil production is targeted to increase from the 2012 midpoint guidance by 11% in 2013 to between 139,000 bbl/d and 143,000 bbl/d as the Company high-grades its large (~8,500 wells) inventory to effectively and efficiently execute an 890 net well drilling program in 2013.The Company will drill over 120 net horizontal wells that will target new play types.Primary heavy crude oil currently generates the highest return on capital in Canadian Natural’s balanced portfolio. — Pelican Lake crude oil production is targeted to increase from the 2012 midpoint guidance by 19% to between 46,000 bbl/d and 50,000 bbl/d as polymer response is now being realized from the Company’s 2011 and 2012 polymer flood expansions.The development of Pelican Lake will continue to focus on injection optimization, monitoring polymer response and expanding the polymer flood across this long life field.Canadian Natural targets to have 56% of the field converted to polymer flood by year end 2013.Pelican Lake capital spending in 2013 includes completion of a new battery with an initial start-up facility capacity of 25,000 bbl/d at Pelican Lake.Completion of the battery is targeted in mid-2013 and will handle the additional targeted polymer driven production from Pelican Lake. — North America light crude oil and NGLs production is a significant part of Canadian Natural’s balanced portfolio. Production volumes are targeted to increase from the 2012 midpoint guidance by 6% to between 65,000 bbl/d and 69,000 bbl/d. North America light oil capital is allocated to secondary and tertiary recovery projects, and 114 net light oil wells, 41 of which are targeting new play developments that were initiated in 2012.The Company continues to advance horizontal well multi-frac technology in pools across its land base.In addition, 70% of targeted total drilling will be focused on horizontal wells. North America – Thermal In Situ Oil Sands and Horizon Oil Sands Mining — Canadian Natural continues to execute its defined, cost effective plan of developing its oil sands projects providing longer life, low decline assets which will generate significant shareholder value for decades to come. Total oil sands production from Thermal In Situ Oil Sands (Thermal In Situ) and Horizon Oil Sands (Horizon) is targeted to range from 200,000 bbl/d to 215,000 bbl/d in 2013. – The Company targets to grow Thermal in situ production to approximately 510,000 bbl/d of capacity by delivering projects that will add 40,000 bbl/d to 60,000 bbl/d of production every two to three years over the next two decades. o Thermal in situ production is targeted to increase from the 2012 midpoint guidance by 5% to between 100,000 bbl/d and 107,000 bbl/d as a result of continued low cost Primrose pad developments (targeted at $13,000 per flowing bbl/d). o Kirby South Phase 1 continues to progress ahead of plan.To date, the Company has reached 74% completion and 89% commitment of total Kirby South Phase 1 capital expenditures.2013 budgeted capital is approximately $315 million to support the completion of construction and 3 additional pads. Kirby South Phase 1 is targeted for first steam injection in late 2013 with facility capacity of 40,000 bbl/d, further driving thermal production growth in 2014. o Budgeted capital for Kirby North Phase 1 is approximately $205 million to progress detailed engineering, order modules and construct camp facilities.Project sanction is targeted for the first half of 2013. o Thermal in situ project timing has been modified to accommodate the potential inclusion of recently acquired lands adjacent to Canadian Natural’s greater Kirby area and provide a more balanced capital expenditures profile going forward.As a result, Kirby North Phase 1 and Grouse are now scheduled for first steam injection in 2016, and between 2017 and 2019 respectively. 2 Canadian Natural Resources Limited – In 2013, Horizon production is targeted between 100,000 bbl/d to 108,000 bbl/d of synthetic crude oil (SCO). This range includes production curtailment during an 18 day planned maintenance turnaround that is scheduled for May 2013. o Canadian Natural continues to execute its disciplined strategy of staged expansion to 250,000 bbl/d of SCO facility capacity and work remains on track.Projects currently under construction are trending at or below cost estimates.For 2013, budgeted project capital expenditures at Horizon reflect the Board of Directors approval of approximately $2.1 billion in targeted strategic expansion. o Canadian Natural maintains a flexible schedule for Horizon expansion construction to ensure capital efficiencies.To date, the Company has reached 16% completion and 38% commitment of total Horizon project capital expenditures and targets a 10,000 bbl/d facility capacity increase in 2015, a 45,000 bbl/d facility capacity increase in 2016 and an 80,000 bbl/d facility capacity increase in 2017.For the next 5 years, the Company targets to spend approximately $2.0 billion to $2.5 billion per year on Horizon project expansions to achieve a step-wise increase in production to 250,000 bbl/d of SCO. International – Exploration and Production · International crude oil production is targeted to range between 32,000 bbl/d and 36,000 bbl/d.Q4/12 to Q4/13 production is targeted to increase approximately 6%.International light oil activities in 2013 will include ramp up of drilling programs in the North Sea and Espoir, Offshore Africa. – In the North Sea, the Company is targeting a second drilling operation to commence in the last half of 2013 at Ninian. – Canadian Natural’s eight well infill drilling program at the Espoir Field continues to progress. The drilling rig is in Côte d’Ivoire and preparations are currently being undertaken to commence drilling operations in 2013. The Company targets first oil in the first half of 2013 ramping up to production of 6,500 BOE/d at the completion of the Espoir drilling program, offsetting natural declines. The cost of this program is targeted at $24,000 per flowing BOE/d. – Canadian Natural continues to make significant progress on its exploration project in South Africa.Long leads equipment has been ordered for the earliest potential drilling window beginning in late 2013 or early 2014.This exploration project has significant billion barrel type structures located on this 100% owned Canadian Natural block.The Company is currently progressing the plan to bring in a partner to drill this well.Interest has been very strong from a select group of operators. Natural Gas § Total natural gas targeted production of 1,085 MMcf/d to 1,145 MMcf/d represents a midpoint decrease of 9% from the midpoint of 2012 forecasted annual guidance while Q4/12 to Q4/13 production is targeted to decrease 2%.The annual decrease reflects low drilling levels associated with the Company’s strategic decision to allocate capital to higher return crude oil projects. § Canadian Natural is the second largest producer of natural gas in Canada and a significant owner and operator of natural gas infrastructure in Western Canada.The Company’s large North America natural gas and NGLs reserve base of 6.6 Tcfe, company gross proved and probable reserves, generates operating free cash flow and presents significant upside potential for natural gas production and growth in operating free cash flow when natural gas prices recover. § The Company will recommence in 2013 the expansion of its liquids rich Montney play, Septimus, due to forecasted higher natural gas pricing.In 2013, the Company will complete 10 wells that were initially drilled in early 2012, and will drill and complete 14 additional wells.The plant expansion is targeted for completion in late 2013 and will increase sales capacity to 125 MMcf/d, yielding 12,200 bbl/d of liquids following processing through the plant and deep cut facilities.Canadian Natural has the largest Montney land position in Western Canada of approximately 1,043,800 net acres.In addition, other North America natural gas activity includes drilling 16 net liquids rich natural gas wells for strategic drilling and lease preservation. Canadian Natural Resources Limited 3 Overall § Total BOE production is targeted to range from 663,000 BOE/d to 704,000 BOE/d, representing a midpoint increase of 3% from the midpoint of 2012 average production guidance.Q4/12 to Q4/13 average production is targeted to increase approximately 6%. § Canadian Natural’s 2013 production and capital guidance is based on average annual WTI strip pricing of US$89.36/bbl, AECO strip pricing of C$3.41/GJ, and Western Canadian Select heavy oil differential of US$17.87/bbl.Partly based on this forecast, the Company’s focus remains on growing higher return crude oil and NGLs projects.Heavy oil differential volatility is expected to lessen over the next year and a half as heavy oil conversion capacity is added in the first half of 2013.PADD II heavy oil refining capacity is anticipated to increase by 310,000 bbl/d, a 20% increase from existing capacity.In late 2013 and into 2014, pipeline constraints should reduce as pipelines from the US Midwest to the US Gulf Coast are expanded. § Work continues as scheduled on the North West Redwater 50,000 bbl/d bitumen refinery (78,000 bbl/d of bitumen blend).Completion of the project is targeted for mid-2016 and is targeted to provide Canadian Natural (50% owner) a minimum 10% after tax return on its equity investment in the project.The Company will also provide 12,500 bbl/d of bitumen feedstock to the refinery as a toll payer. 4
